Title: From George Washington to John Jay, 20 July 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters New Windsor 20th July 1779
        
        I had the honor to receive your Excellency’s letter of the 13th, with the copies of the letters to which it refers. The British Cabinet may have planned the expedition which Messrs Lee & Johnson mention, but I cannot think that it will ever be executed. Perhaps the orders upon the occasion, were not so pointed as not to be dispensed with; and that the late expedition up the Sound was adopted as more eligible. If the plan however is pursued—Congress may rely—that I shall use my best endeavours to defeat it—or to avail myself of any opportunities it may give of distressing the enemy. I have the honor to be With the greatest respect Yr Excellencys Most Obet, servant
        
          Go: Washington
        
      